Garoutte, J.
This is an appeal from an order of the superior coupt of San Diego county, made and entered on the twenty-second day of March, 1894, confirming the sale of the Bancho Jamul, made by the pespondent Henry H. Burton, as administrator of the éstate of Henry S. Burton, deceased, to the respondent J. Wade McDonald, on the twenty-fourth day of February, 1894. The objections to the confirmation of the sale were made by the heirs of the deceased, and they now prosecute this appeal. For a reversal of the judgment they rely upon the claim that the sum bid, and for which the sale was made and confirmed, was disproportionate to the value of the land sold.
Upon the hearing of the application for confirmation, and the objections thereto, the court took testimony and made findings of fact to the following effect: 1. That, after due notice given, said property was sold at public auction at the courthouse door, in the city of Sari Diego, for the sum of thirty-eight thousand dollars; 2. That said sale was in all respects fairly and legally conducted and made, and that said sum bid was not disproportionate to the value of the property; 3. That no sum *355exceeding such bid ten per cent, or exceeding said bid in any sum or amount whatsoever, can be obtained if a new sale was had, and no offer of any kind in excess of the aforesaid bid has been made to the court; 4. “That prior to said sale, and at the time thereof, the said objectors to the confirmation of said sale had by the commencement of certain litigation in respect of said property and the previous orders of this court with reference thereto, and which litigation is still pending and undetermined, and by public threats of further litigation, and notification publicly made at the time and place of said sale that any purchaser of said land at the same time would ‘purchase a lawsuit,’ and other declarations of like character and effect, created such a feeling of distrust and uncertainty as to the title that any purchaser of said property at said sale should or might acquire thereto by virtue of said sale and the confirmation thereof by this court, and the execution and delivery of an administrator’s deed for said property, that the said sum of thirty-eight thousand dollars so bid by the said J. Wade McDonald therefor was and is the full market value of said property, although but for such feeling of doubt and uncertainty, so created by said objectors, the market value of said property would then and there have been the sum of eighty thousand dollars, or thereabouts, as claimed by said objectors.”
In the face of these findings the judgment must be •affirmed, for every element of a probate sale necessary to make it binding and legal is present. We see no course that the trial court could have pursued other than the one taken.- The debts of the estate must be paid, and there does not appear, either by the record or by appellants’ briefs, to be even a prospect of securing a more advantageous offer if a new sale were ordered. The sale was legally made; it was a public sale; the amount bid was not disproportionate to the value of the property; no increased offer was subsequently made to the court prior to confirmation, and it was the full market value of the property. "Upon such a *356state of facts there was but one thing for the court to do, and that was to confirm the sale.
In finding four the court declares that if it had not been for certain things the market value of the property would have been eighty thousand dollars. This finding is in no sense a statement that the market value was at the time of the sale eighty thousand dollars. It is no finding of value at all. The court may as well have said that if the tract was highly cultivated its market value would be eighty thousand dollars, or, if land in San Diego county was selling at the boom prices of a few years ago, the market value of this property would be eighty thousand dollars. The reasons for the depreciation in the market value, or for the present market value, in no way control a court in its judgment as to whether .or not a sale should be made. The reasons for the present market value are alike immaterial, whether they be good or bad. It is the fact with which the administrator and the court have to deal, and the reasons for the existence of the fact are matters of minor importance and hardly incidental to the investigation going on.
In conclusion it is sufficient to say that this finding of a conditional fact is not equivalent to a statement of the present value of the land, and the present value of the land is the important and controlling element of the case.
For the foregoing reasons the judgment and order are affirmed.
Van Fleet, J., Harrison, J., Fitzgerald, J., and McFarland, J., concurred.